Citation Nr: 0823176	
Decision Date: 07/14/08    Archive Date: 07/23/08

DOCKET NO.  06-32 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a low back 
disability, to include low back strain with L4-L5 herniated 
disc including the sciatic nerve, claimed as secondary to the 
service connection for linear tear of the left quadriceps 
tendon.

2.  Entitlement to an increased rating for a linear tear of 
the left quadriceps tendon, currently evaluated at 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Adjutant General's Office




WITNESSES AT HEARING ON APPEAL

Appellant and H.D.


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1974 to 
August 1977. 
 
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2005 and rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  

In April 2008, the veteran, accompanied by his 
representative, testified at a hearing before the undersigned 
Acting Veteran's Law Judge.  A transcript of the hearing has 
been associated with the veteran's claims file.  

At the outset, the Board observes that the current appeal 
also concerns the matter of service connection for a 
disability involving the sciatic nerve.  A review of the 
record indicates that the veteran's symptomatology involving 
the sciatic nerve has been identified as radiating low back 
pain and numbness, and has been attributed to the clinical 
diagnosis of low back strain with L4-L5 herniated disc.  As 
such, the Board construes the matter concerning the sciatic 
nerve as being part and parcel of the issue of service 
connection for a low back disability and has rephrased said 
issue as listed e on the title page.

In a February 2006 rating decision, the RO denied the 
veteran's claim seeking entitlement to service connection for 
residuals of a left patella laceration, to include on a 
secondary basis.  In October 2006, the veteran filed a notice 
of disagreement contesting the denial of that claim; and, in 
August 2007, the RO furnished the veteran a statement of the 
case.  However, the information of record reflects that the 
veteran did not complete the appeal of this discrete issue by 
filing a substantive appeal.  As a result, the issue of 
entitlement to service connection for residuals of a left 
patella laceration is not a part of the current appeal.

In June 2008, the veteran submitted pertinent medical 
evidence, by way of an April 2008 medical statement as well 
as December 2007 treatment reports, directly to the Board, 
along with a written statement waiving initial review of this 
evidence by the RO.

The issue of entitlement to an increased rating for a linear 
tear of the left quadriceps tendon, currently evaluated at 10 
percent disabling, is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The medical evidence demonstrates that the veteran's low back 
disability, diagnosed as low back strain with L4-L5 herniated 
disc and manifested by radiating low back pain and numbness, 
etc., was caused by his service-connected linear tear of the 
left quadriceps tendon.


CONCLUSION OF LAW

A low back disability, to include low back strain with L4-L5 
herniated disc including the sciatic nerve, is proximately 
due to or the result of a service-connected condition.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.310 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

Under 38 U.S.C.A. § 5103(a), upon the receipt of a complete 
or substantially complete application, VA must notify the 
claimant of any information and evidence not of record that 
is necessary to substantiate the claim, which information and 
evidence VA will seek to provide and which information and 
evidence the claimant is expected to provide.  The Board 
notes that a "fourth element" of the notice requirement, 
requesting the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, was 
recently removed from the language of 38 C.F.R. § 3.159(b).  
See 38 C.F.R. § 3.159, as amended by 73 Fed. Reg. 23353-23356 
(Apr. 30, 2008).

In this decision the Board grants entitlement to secondary 
service connection for a low back disability, to include low 
back strain with L4-L5 herniated disc including the sciatic 
nerve, a determination that constitutes a complete grant of 
that benefit sought on appeal.  As such, the Board determines 
that no further action is required to comply with the VCAA 
and the implementing regulations.

II.  Legal Criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
 
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).
 
Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection may also be established on a secondary 
basis for a disability which is proximately due to or the 
result of a service connected disease or injury; or, for any 
increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progression of the nonservice-connected disease.  38 C.F.R. 
§ 3.310(a)-(b) (2007); Allen v. Brown, 7 Vet. App. 439 (1995) 
(en banc).

III.  Service connection for a low back disability, to 
include low back strain with L4-L5 herniated disc including 
the sciatic nerve

A review of the service medical records show that the veteran 
sustained injuries as a result of a motorcycle accident in 
1976.  The records make reference to forearm and knee.  

The veteran's private treatment records from Dr. A. N. dated 
in November 2004 show complaints and treatment for back pain.  
The assessment noted lumbar disc syndrome.  A November 2004 
private treatment record noted a sciatic notch that causes 
numbness in the toes.  A private treatment records dated in 
December 2004 and January 2005 noted a history of back pain 
and radiculopathy.

Treatment records from the VA noted that the veteran 
sustained an injury when walking on uneven ground in August 
2005.  The veteran complained of left upper lumbar pain and 
spasm.  An MRI revealed a slight disc bulge at L4-L5, causing 
foraminal stenosis on the left side.

The veteran underwent an orthopedic VA examination in 
September 2005.  The veteran told the examiner that he 
has problems with his left knee "giving out" ever 
since he had a linear tear of the distal quadriceps 
tendon.  The examiner noted that the veteran's knee was 
injured in a motorcycle accident in 1976.  The veteran 
told the examiner that his left knee has given out on 
him multiple times.  He told the examiner that he has 
fallen at least twelve times.  He reported falling a 
month prior while operating a chainsaw.  The veteran 
told the examiner that he has had problems with his back 
since a fall in September 2004.  

On physical examination, the examiner noted no muscle 
spasm or scoliosis.  The range of motion of the back was 
lateral flexion to the left was 0 to 20 degrees, to the 
right 0 to 18 degrees.  Forward flexion was 0 to 38 
degrees.  Extension was to 0 to 19 degrees.  Rotation of 
the left and right was 0 to 30 degrees.  Straight leg 
raising was negative at 90 degrees, bilaterally.  The 
examiner noted that the recent scar over left patella 
interfered with the veteran's ability to relax and bend 
the knee.  Examination of the knee revealed an extension 
of 0 degrees and flexion 0 to 92 degrees.  The examiner 
noted tenderness of the superior aspect of the patella 
and the region between the patella and the medial joint 
line.  The examiner rendered a diagnosis of left knee 
with linear tear of the left quadriceps tendon and low 
back strain with herniated disc per the neurologists 
report.

The examiner noted that the veteran's fall resulting in 
the chainsaw injury to his left knee could be 
interpreted as a flare-up of problems with his left 
knee.  The examiner stated:

By the patient's history, his back pain [was] 
secondary to a fall which was secondary to his 
service connected knee giving out on him.  The back 
problem [was] hence service connected.

The veteran also underwent a VA neurological examination in 
September 2005.  The examination revealed no evidence of any 
fixed nerve damage or radiculopathy.  Motor examination 
revealed strength 5/5 bilaterally.  The veteran had intact 
strength in the left lower extremity and quadriceps.  There 
was no evidence of atrophy of the left quadriceps when 
compared to the right.  The examiner noted no visible 
fasciculations or pronator drift.  The veteran had normal 
tone and bulk.  The sensory examination revealed that the 
veteran had intact primary sensory modalities.  There was no 
fixed sensory loss in any specific nerve root or nerve 
distribution.

The neurological examiner stated that:

The [veteran] does have severe low back pain, 
sometimes radiating into the left leg, and by MRI 
has an L4-L5 herniated disk with pronounced 
involvement of the left foraminal stenosis at that 
level.  However, his neurological examination is 
normal, with no evidence of any fixed nerve damage 
or radiculopathy.  It was as least likely as not 
that the [veteran's] fall, which was due to his 
left knee, did contribute to his low back problems 
as well.  Please refer to the orthopedic 
evaluation.

A December 2007 private treatment record noted that "because 
of the weakness in the quad secondary to a tear in the 
patient's knee, especially going down steps and stepping 
activity, this causes his knee to buckle and has back pain 
when his knee gives out." The veteran also submitted an 
April 2008 statement from a physician assistant, which noted 
the veteran's instability of the left knee.

In the instant case, the veteran's contention that his 
service-connected linear tear of the left quadriceps tendon 
has either caused or aggravated his low back condition is 
supported by medical opinions expressed in VA and private 
reports.  Moreover, the veteran's medical records, including 
his medical history, as a whole lends support, in effect to 
both the foregoing opinions.  Accordingly, resolving all 
reasonable doubt in favor of the veteran, service connection 
for a low back disability, to include low back strain with 
L4-L5 herniated disc including the sciatic nerve, as 
secondary to the service-connected linear tear of the left 
quadriceps tendon, is warranted.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).




ORDER

Entitlement to service connection for low back disability, to 
include low back strain with L4-L5 herniated disc including 
the sciatic nerve, as secondary to the service connection 
linear tear of the left quadriceps tendon, is granted.


REMAND

With regard to the issue of entitlement to an increased 
disability rating in excess of 10 percent for a linear tear 
of the left quadriceps tendon, the Board observes that in a 
May 2004 rating decision, the veteran was granted service 
connection for a linear tear of the left quadriceps tendon, 
evaluated as zero percent disabling, effective from January 
20, 2004.  The veteran filed a timely notice of disagreement 
under 38 U.S.C.A. § 7105, in June 2004.  In a March 2005 
rating decision, the RO increased the initial rating for this 
disability to 10 percent disabling, effective from January 
20, 2004.  In April 2005, the RO furnished the veteran a 
statement of the case that addressed the basis for the 10 
percent rating award.

Although the veteran initially expressed dissatisfaction with 
the May 2004 decision, concerning the initial rating assigned 
following the grant of service connection for left quadriceps 
tendon condition, he subsequently expressed in an April 2005 
Appeal Election Status that the action taken in most recent 
(March 2005) decision satisfied his appeal on "all issues."  
Hence, the Board construes the April 2005 election form as 
the veteran's withdrawal of his appeal of the May 2004 rating 
action concerning the initial rating assigned for the left 
quadriceps tendon condition.  See 38 C.F.R. § 20.204 (2007).  

Notably, the information of record indicates that the veteran 
submitted a statement in August 2005, wherein he contested 
the 10 percent rating assigned for the left quadriceps tendon 
condition.  While the August 2005 statement does not 
constitute a timely filed substantive appeal, with the 
respect to the May 2004 rating decision, under 38 U.S.C.A. 
§ 7105(d) (2002) and 38 C.F.R. § 20.302 (2007), this 
statement may serve as a timely filed notice of disagreement 
as to the March 2005 rating action, which increased the 
rating to 10 percent for the left quadriceps tendon 
condition.  Id; see also 38 C.F.R. § 20.204.  Hence, pursuant 
to 38 C.F.R. § 20.101(d) (2007), the Board determines that 
the August 2005 statement is a valid and timely filed notice 
of disagreement as to the March 2005 rating decision.  
38 C.F.R. §§ 20.204(a), 20.302(a) (2007).

In this context, the Board observes that in a December 2005 
rating decision, the RO confirmed and continued the 10 
percent disability rating for the linear tear of the left 
quadriceps tendon.  Given that the August 2005 notice of 
disagreement (which was engendered by the March 2005 rating 
action) remains in effect, the RO is obligated to furnish the 
veteran a statement of the case that addresses the issue of 
entitlement to an increased rating for a linear tear of the 
left quadriceps tendon, currently evaluated at 10 percent 
disabling.  38 U.S.C.A. § 7105; 38 C.F.R. § 19.26 (2007).  
Since the veteran has not been furnished a statement to the 
case that addresses this discrete issue, a remand is 
warranted.  See Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

The RO should furnish the veteran and his 
representative a statement to the case 
addressing the issue of entitlement to an 
increased rating for a linear tear of the 
left quadriceps tendon, currently 
evaluated at 10 percent disabling.  The 
issue should be returned to the Board if, 
and only if, the veteran perfects the 
appeal, by filing a timely substantive 
appeal, in accordance with 38 U.S.C.A. 
§ 7105(d).

The purpose of this REMAND is to ensure that the veteran is 
afforded all due process of law.  The Board intimates no 
opinion, either factual or legal, as to the ultimate 
conclusion warranted in this case.  No action is required by 
the veteran until contacted.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


